

116 HR 1555 IH: Transparency for Cable Consumers Act
U.S. House of Representatives
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1555IN THE HOUSE OF REPRESENTATIVESMarch 6, 2019Mr. Brindisi introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to require cable operators and internet service providers
			 who are subject to State fines to submit a report, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transparency for Cable Consumers Act. 2.FCC reporting requirement for cable operators and internet service providers who are subject to State finesTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et. seq.) is amended by adding at the end the following new section:
			
				723.Reporting requirement for cable operators and internet service providers subject to State fines and
			 penalties
 (a)Report requiredNot later than October 1 of each year for a period of ten years that begins the year following a year in which a cable operator or internet service provider begins making payments to a State that qualifies the operator or provider as a covered entity, the covered entity shall submit to the Commission a report that includes the following:
 (1)The total number of customers the covered entity has in each county in which the covered entity operates in that State. For the second through tenth such report, the percentage increase or decrease from the previous 12 months for each such county.
 (2)The average monthly customer billed amount in each county in which the covered entity operates in that State for the previous 12 months. For the second through tenth such report, the percentage increase or decrease from the previous 12 months for each county.
 (3)In the case of a cable provider that is a covered entity, the average billed amount for cable service for each county in which the covered entity operates in that State for the previous 12 months.
 (4)In the case of an internet service provider that is a covered entity, the average billed amount for broadband internet service for each county in which the covered entity operates in that State for the previous 12 months.
 (5)In the case of a covered entity that is a cable operator and an internet service provider, a separate report for both the average billed amount for cable service and the average billed amount for broadband internet service for each county in which the covered entity operates in that State for the previous 12 months.
 (6)The average internet speeds delivered to customers in each county in which the covered entity has operated in that State for the previous 12 months, including the average upload and download speed. For years 2–10 of the reporting requirement, this must also include the percentage increase or decrease from the previous year for each county.
 (7)A list of all additional fees which appeared on customers’ bills during the past 12 months as well as the average charge for each fee for each county in which the company operates in that State. For the second through tenth such report, the percentage increase or decrease from the previous 12 months for each county.
 (b)Submission to CongressNot later than 30 days after the date on which the Commission receives a report under subsection (a), the Commission shall submit such report to each Member of Congress from the relevant State.
 (c)DefinitionsIn this section: (1)Broadband internet serviceThe term broadband internet service—
 (A)means a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;
 (B)does not include dial-up internet access service; and (C)includes any service that the Commission finds to be providing a functional equivalent of the service described in subparagraph (A) or that is used to evade the protections set forth in part 8 of title 47, Code of Federal Regulations.
 (2)Cable operator; cable serviceThe terms cable operator and cable service have the meanings given those terms in section 602. (3)CountyThe term county includes a parish or borough.
 (4)Covered entityThe term covered entity means a cable operator or internet service provider that is directed by a State Public Service Commission or State Department of Public Service to pay $1,000,000 or more to the State in fines or penalties.
 (5)Internet service providerThe term internet service provider means any person or group of persons that provides broadband internet access service. (6)Member of CongressThe term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress..
		